Citation Nr: 9923558	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from August 1981 to 
November 1984.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1998 rating 
decision from the Atlanta, Georgia, Regional Office (RO), 
which, in pertinent part, denied service connection for 
residuals of a neck injury.  The veteran perfected a timely 
appeal to that decision.


REMAND

The veteran contends, in essence, that he suffers from a 
cervical spine disorder as a result of his active service.  
He reports that he injured his neck twice during active 
service.  A review of the service medical records reflects 
that the veteran was treated for an injury to the cervical 
spine after he fell and struck the back of his head in May 
1984.  The diagnosis was cervical muscle strain.  X-rays of 
the cervical spine showed reverse lordosis of the cervical 
spine indicative of moderate-severe muscle spasm/paraspinous, 
scalene muscles.

A Department of Veterans Affairs (VA) outpatient treatment 
record dated in April 1989 included a diagnosis of 
cephalalgia with neck pain.  VA X-rays of the cervical spine 
dated in April 1989 included a diagnosis of reversal of the 
cervical spinal curvature and rule out degenerative joint 
disease.  Another VA outpatient treatment record dated in May 
1989 included a diagnosis of cervical strain.

A VA computerized tomography scan of the cervical spine dated 
in May 1989 showed moderate narrowing of the spinal canal at 
the C3 level and moderate protrusion of the disc at the level 
just below C5-6 in the midline.

According to the report of a VA general medical examination 
conducted in September 1997, the examiner concluded that the 
veteran had a diagnosis of chronic neck pain with a history 
of old injury and abnormal X-rays.  

A VA magnetic resonance imaging spectroscopy (MRI) of the 
cervical spine dated in March 1998 showed left paracentral 
disc extrusion at the level of C5-6, which causes impingement 
upon the nerve root on the left side, and kyphosis in the mid 
cervical spine, which could be related to previous trauma or 
be congenital in nature.

In view of these facts, the Board is of the opinion that 
another VA examination would be of assistance in rendering a 
determination in this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA, and 
private military medical records 
pertaining to treatment for residuals of 
a neck injury since his release from 
active duty.  The RO should inform the 
veteran that he has the opportunity to 
submit additional evidence and arguments 
in support of his claim.

2.  The RO should request the VA medical 
facility in Lake City, Florida, to 
furnish any additional treatment records 
covering the period from April 1998 to 
the present.

3.  A VA examination by an orthopedist 
should be conducted to determine the 
nature and etiology of any ascertainable 
residuals of a neck injury found to be 
present.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail. Following the 
examination, and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as least as 
likely as not that any cervical spine 
disorder diagnosed is related to or 
aggravated by active duty, to include the 
May 1984 neck injury.  If any congenital 
or developmental defects are found, the y 
should be identified.  The examiner 
should provide a complete rationale for 
all conclusions reached.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If the decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case and afforded the specified time within which to 
respond thereto.  Thereafter, the case should be returned to 
the Board for appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











